Case: 19-01007 Doc: 34 _ Filed: 03/27/20 Page: 1 of 2

 
      
 

UNITED STATES BANKRUPTCY COURT MAR 249 N20
EDG
RUPTCY CouRT

WESTERN DISTRICT OF OKLAHOMA od

BY:
General Order 20-6! SS -— ———DEPuTy
(Amended)

IN RE: )
CONDUCTING HEARINGS )
SCHEDULED BETWEEN MARCH 19, _ )
2020, AND APRIL 16, 2020, )
TELEPHONICALLY AND OPERATIONS )
UPDATE IN RESPONSE TO COVID-19 _ )

Because of the developing issues with the COVID-19 virus and the national and state
declarations of emergency by the President of the United States and the Governor of Oklahoma,
all hearings scheduled from March 19, 2020, through April 16, 2020, will be conducted
telephonically. The hearings will be held via AT&T call-in numbers. Dial-in numbers and access
codes for each judge are listed on the Court’s website, www.okwb.uscourts.gov under the “Judges’
Information” tab. For hearings with Chief Judge Janice D. Loyd, call-in information is as follows:

Phone Number: 888-684-8852

Access Code: 3396906

For hearings with Judge Sarah A. Hall, call-in information is as follows:

Phone Number: 866-590-5055

Access Code: 4489321

All counsel and parties are directed (1) that all participants shall mute the phone when it is
not their case, (2) that no participant shall use a “speaker” function, and (3) that no participant shall

place the call on hold (in order for the Court and other participants to avoid hearing hold music or

other noises that detract from the proceeding and audio recording of same).

 

1 General Order 20-6 was entered on March 18, 2020. It was amended on March 24, 2020 to include call-in
information for hearings with Judge Sarah A. Hall.
Case: 19-01007 Doc: 34 _ Filed: 03/27/20 Page: 2 of 2

Matters requiring evidentiary presentations will be continued at the Court’s discretion to
be reset at a later date.

Case-by-case exceptions for an in-person hearing may be ordered at the Court’s discretion
after consultation with counsel.

This Order does not affect the Court’s consideration of matters that can be resolved without
oral argument.

This Order also does not affect General Order 20-5, In re: Reset of §341 Meetings of
Creditors Scheduled Between March 16, 2020 and April 16, 2020.

The Courthouse and Clerk’s Office remain open. Staff in the Clerk’s Office will be
available by telephone, mail will be received, and the intake counter will remain open to receive
filings. Electronic filings may still be made through the CM/ECF system. The public is
encouraged to continue using Court services while following all applicable public health
guidelines.

SO ORDERED this aye day of March, 2020.

 
